Judgment, Supreme Court, New York County (Bonnie Wittner, J., at hearing; Leona Leo, J., at jury trial and sentence), rendered October 21, 1998, convicting defendant of criminal possession of a controlled substance in the fourth degree, and sentencing him, as a second felony offender, to a term of 4 to 8 years, unanimously affirmed.
Defendant’s motion to suppress the narcotics recovered from his person was properly denied. The officer entered a drug-prone building for which the owner had executed a “trespass affidavit,” requesting police assistance in removing intruders. Defendant, upon exiting the ground floor apartment, looked at the officer and started walking up the staircase, whereupon he abruptly reversed course. The officer, therefore, had an “objective credible reason” to ask defendant whether he lived there (see, People v Greene, 271 AD2d 235, 236, lv denied 95 NY2d 853; see also, People v Tinort, 272 AD2d 206, lv denied 95 NY2d 872). When defendant claimed to have been visiting a friend in a second floor apartment, and, after defendant voluntarily accompanied the police to that apartment, its occupant denied that defendant had been there, the officer had probable cause to arrest defendant for criminal trespass. Concur — Rosenberger, J. P., Nardelli, Ellerin, Wallach and Rubin, JJ.